ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_01_EN.txt. 35 FISHERIES JURISDICTION (JUDGMENT)

vation and development, and equitable exploitation, of those
resources, making use of the machinery established by the
North-East Atlantic Fisheries Convention or such other means
as may be agreed upon as a result of international negotiations,

Done in English, and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-fifth day of July, one
thousand nine hundred and seventy-four, in three copies, of which one
will be placed in the archives of the Court and the others transmitted to
the Government of the United Kingdom of Great Britain and Northern
Ireland and to the Government of the Republic of Iceland respectively.

(Signed) Manfred LACHS,

President.

(Signed) S. AQUARONE,
Registrar.

President LACHS makes the following declaration:

lam in agreement with the reasoning and conclusions of the Court, and
since the Judgment speaks for and stands by itself, 1 would not feel it
appropriate to make any gloss upon it.

Judge IGNACIO-PINTO makes the following declaration:

To my regret, I have been obliged to vote against the Court’s Judgment.
However, to my mind my negative vote does not, strictly speaking, signify
opposition, since in a different context I would certainly have voted in
favour of the process which the Court considered it should follow to
arrive at its decision. In my view that decision is devoted to fixing the
conditions for exercise of preferential rights, for conservation of fish
species, and historic rights, rather than to responding to the primary
claim of the Applicant, which is for a statement of the law on a specific
point.

T would have all the more willingly endorsed the concept of preferential
rights inasmuch as the Court has merely followed its own decision in the
Fisheries case.

It should be observed that the Applicant has nowhere sought a decision
from the Court on a dispute between itself and Iceland on the subject of
the preferential rights of the coastal State, the conservation of fish
species, or historic rights—this is apparent throughout the elaborate

36
